                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



ENRIQUE SALINAS SANCHEZ                    No. ED CV 15-1901-R (DFM)

          Plaintiff,                       Order Accepting Report and
                                           Recommendation of United States
             v.                            Magistrate Judge

KIMBERLY A. SEIBEL, et al.,

          Defendants.



      Pursuant to 28 U.S.C. § 636, the Court has reviewed the parties’ briefs,
the record, and the Report and Recommendation of the assigned United States
Magistrate Judge. Plaintiff has a filed a notice of non-opposition to the Report
and Recommendation. See Dkt. 75. The Court accepts the findings,
conclusions, and recommendations of the United States Magistrate Judge.
///
///
///
///
///
///
///
      IT IS THEREFORE ORDERED that Defendants’ Motion for Summary
Judgment is granted in part and denied in part as follows: the Motion is
granted as to Plaintiff’s claims for excessive force and deliberate indifference
stemming from Plaintiff’s transportation from the hospital to Chuckawalla
Valley State Prison and his discharge to General Population in July 2015, and
denied as to the claims against Seibel.



Date: January 28, 2019                        ___________________________
                                              MANUEL L. REAL
                                              United States District Judge




                                          2
